Exhibit 4.5 AMENDMENT NO. 4 TO AMENDED AND RESTATED RIGHTS AGREEMENT AMENDMENT NO. 4 to AMENDED AND RESTATED RIGHTS AGREEMENT (this “Amendment”) between Selectica, Inc., a Delaware corporation (the “Company”), and Wells Fargo Bank, N.A., as rights agent (the “Rights Agent”), is effective this 28th day of December, 2014. WHEREAS, the Company and the Rights Agent are parties to an Amended and Restated Rights Agreement, dated as of January 2, 2009, as amended (the “Rights Agreement”); WHEREAS, the Review Committee of the Board of Directors of the Company deems it advisable and in the best interests of the Company and its stockholders to amend certain provisions of the Rights Agreement; WHEREAS, no Person (as defined in the Rights Agreement) has become an Acquiring Person (as defined in the Rights Agreement) and, accordingly, the Rights (as defined in the Rights Agreement) are currently redeemable; and WHEREAS, pursuant to Section 27 of the Rights Agreement, the Company and the Rights Agent desire to amend the Rights Agreement as set forth below. NOW, THEREFORE, the Rights Agreement is hereby amended as follows: 1.
